DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
	Applicant’s oath/declaration, filed on 11/30/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Information Disclosure Statement
	No information disclosure statement has been submitted, therefore none is considered by the Examiner. 
Specification
	The Specification filed on 11/30/2020 is accepted for examination purposes.  
Drawings
	The Drawings filed on 11/30/2020 are accepted for examination purposes. 

Claim Objections
Claims 5, 12, and 18 objected to because of the following informalities:  Claims read “port login operations that log that host NQN into a name server subsystem;” and probably should read “port login operations that log each host NQN into a name server subsystem;”  to avoid ambiguity. Appropriate correction is required.

10/23/2007Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note: limitations not taught by a reference are shown as strike-through text as follows: 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al. US 11,442,652 Bl hereafter DAILEY in view of INCITS 540-201x Fibre Channel - NVMe Rev 1.14 December 7, 2016 hereafter INCITS in further view of Clark, Tom; Designing Storage Area Networks: A Practical Reference for Implementing Fibre Channel and IP SANs, Second Edition; Addison-Wesley Professional; March 2003 hereafter CLARK.  
As to Claim 1
DAILEY teaches: 
“A secure Fibre Channel Non-Volatile Memory express (NVMe) fabric communications system, comprising: a host device including a plurality of host Non-Volatile Memory express (NVMe) Qualified Names (NQNs)(DAILEY Col. 91, ll. 6-10; “the communication protocols used may be: Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF), TCP/IP, RoCE, or combinations of these communication protocols.” DAILEY Col 94, ll. 64-66;  “In some implementations, a host, storage system, or more generally, an initiator computing device [i.e. a host device], may register 710 a host replication NQN with a discovery service. Initiator [i.e. a host device] discovery functionality at the NVMe-oF protocol layer, listed as (III)(b) above, may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs), and also provide remote and local WWPNs and NQNs [i.e. a host device including a plurality of NQNs] to the messaging transport functionality at the replication transport layer.  
“an NVMe target device including a plurality of target NQNs and a respective target WWPN associated with each target NQN;” (DAILEY Col. 91, ll. 13-18; “a given storage system may receive a log of other target storage systems. Further, in this example, at the NVMe protocol layer the given storage system may receive a list of identifiers for the other target storage systems [i.e. an NVME target device], where the list of identifiers may be a list of NVMe qualified names (NQNs). [i.e. including a plurality target of NQNs]” DAILEY Col. 92, ll. 54-60;  Further, “in accordance with the NVMe discovery protocol to get a new NVMe qualified names (NQN) identifiers based on the Fibre Channel world wide port names (WWPNs) [a respective target WWPN associated with each target NQN]”.) 
“and a Fibre Channel fabric that couples the host device to the NVMe target device, wherein the Fibre Channel fabric includes at least one Fibre Channel networking device that is configured to: (DAILEY Col. 28, 11-30 “The communications resources 310 may be configured to utilize a variety of different protocols and data communication fabrics [i.e. a Fibre Channel fabric that couples the host device to the NVMe target device wherein the Fibre Channel fabric includes at least one Fibre Channel networking device] to facilitate data communications between components  within the storage systems [NVMe target Devices] as well as computing devices [i.e. the host devices] that are outside of the storage system. For example, the communications resources 310 can include fibre channel ('FC') technologies such as … NVM Express ('NVMe') technologies and NVMe over fabrics ('NVMeoF') [i.e. configured to: perform, with the host device for each host WWPN associated with the plurality of host NQNs included in the host device] technologies through which non-volatile storage media attached via a PCI express ('PCie') bus may be accessed, and others.”  “Fibre Channel and NVMe are designed for a host computer or server to store data on a storage system, [NVMe  target device]”.) 


 “and provide, to the host device for each of the plurality of host NQNs included in the host device and  (DAILEY Col. 90, ll. 37-41  “the given storage system [a host device] may receive a list of identifiers for the other target storage systems [i.e. provide, to the host device for each of the plurality of host NQNs included in the host device], where the list of identifiers may be a list of NVMe qualified names(NQNs) [i.e. target NQN details for the one or more target NQNs that are included in the NVMe target device])
“wherein the target NQN details are configured to allow each of the plurality of host NQNs included in the host device” (DAILEY Col. 93, ll. 53-60; “Initiator [i.e. host] discovery functionality at the NVMe-oF protocol layer… may … provide remote and local WWPNs and NQNs to the messaging transport functionality.”) 
“to establish a respective communication session with the one or more target NQNs that are included in the NVMe target device (DAILEY Col. 93, ll. 53-60; Initiator [i.e. host] discovery functionality at the NVMe-oF protocol layer… may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs) [target NQNs] DAILEY Col. 90, ll. 20-28. “[S]ome implementations … may be specified to provide bidirectional communication paths established between storage systems [i.e. establish a respective communication session] using selective features of one or multiple standard communication protocols where the underlying standard communication protocols [i.e. Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF) etc.] are traditionally designed for data transmission in a single direction, from a computer system providing storage content to a storage system providing storage services.)
DAILEY does not appear to expressly teach: 
“and a respective host World Wide Port Name (WWPN) associated with each host NQN;”
“perform, with the host device for each host WWPN associated with the plurality of host NQNs included in the host device, host login operations that register the host NQN associated with that host WWPN as an NVMe host;”

“perform, with the NVMe target device for each target WWPN associated with the plurality of target NQNs included in the NVMe target device, target login operations that register the target NQN associated with that target WWPN as an NVMe target;”
 “based on zoning information included in the at least one Fibre Channel networking” device 
“zoned for communication with that host NQN”
“and that are zoned for communication”

However, in an analogous art of fibre storage networks, INCITS teaches:
“and a respective host World Wide Port Name (WWPN) associated with each host NQN;” (“INCITS 4.3; The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. …  INCITS 4.3;  Further, “[a]s specified in FC-FS-5, each Fibre Channel node shall have a Node_Name that is a Worldwide_Name and each Fibre Channel port shall have an N_Port_Name that is a Worldwide_Name. [i.e. host WWPN] The Worldwide_Name shall be unique within the FC-NVMe interaction space using one of the formats defined by FC-FS-5. Each target NVMe_Port and its associated NVM subsystems have knowledge of the N_Port_Name of each initiator NVMe_Port through the Fibre Channel login process. NOTE: Examiner submits that a particular NVMe host making a connection has both a host NQN and because each node on the Fibre channel has a WorldWide_Name this NQN is associated with a WWPN. Thus, for every NQN there is a WWPN associated with that NQN through this procedure.)
 “perform, with the host device for each host WWPN associated with the plurality of host NQNs included in the host device, host login operations that register the host NQN associated with that host WWPN as an NVMe host;” INCITS 4.3;  “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. INCITS 4.18; Further, “[a]s specified in FC-FS-5, each Fibre Channel node shall have a Node_Name that is a Worldwide_Name and each Fibre Channel port shall have an N_Port_Name that is a Worldwide_Name. [i.e. host WWPN] The Worldwide_Name shall be unique within the FC-NVMe interaction space using one of the formats defined by FC-FS-5. Each target NVMe_Port and its associated NVM subsystems have knowledge of the N_Port_Name of each initiator NVMe_Port through the Fibre Channel login process.”) 
 “perform, with the NVMe target device for each target WWPN associated with the plurality of target NQNs included in the NVMe target device, target login operations that register the target NQN associated with that target WWPN as an NVMe target;” (INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port [to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.” INCITS Annex C.1.1.8; “During operation, if the NVMe layer chooses to communicate with a NVMe (i.e., storage [i.e. as NVMe targets] ) subsystem identified in one of the Discovery Log records, the NVMe layer uses the FC-NVMe layer to establish a session with the NVMe subsystem: i) the initiator NVMe_Port ensures there is connectivity to the target NVMe_Port. The information passed to it from the NVMe layer will minimally indicate the WWNN and WWPN of the target [ i.e. target WWPN]. 1) interact with the FC Name Server to resolve the WWNN and WWPN and Fabric information to ensure that it has connectivity. A GID_FF query with FC-4 Feature Bits field set to 01h may be used to validate the N_Port supports an NVM subsystem. 2) if there is connectivity, the initiator acquires the N_Port_ID to use for subsequent communication with the target. [i.e.  ii) the initiator NVMe_Port ensures there is a login with the FC target NVMe_Port.”)
 DAILEY and INCITS are in similar arts of fiber networks.It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in DAILEY by registering NQN/WWPN pairs for hosts and targets during login as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result ( producing resulting groups of mutually communicating devices or in the alternative, having two separate identifiers for each separate protocol abstraction layer i.e. WWPN for FC and NQNs for NVMe Transport). 
The combination of DAILEY and INCITS does not teach: 
“based on zoning information included in the at least one Fibre Channel networking” device 
“zoned for communication with that host NQN”
“and that are zoned for communication”
However, in an analogous art of fiber storage networks, CLARK teaches:
“based on zoning information included in the at least one Fibre Channel networking device” and “zoned for communication with that host NQN” (CLARK 4.3.5; “Fabric zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN  . The latter variation usually requires a dedicated server  to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine to maintain the assignment of ports to one or more zones. Port zoning is relatively more secure than WWN-based zoning because an intruder cannot spoof port zoning by manipulating Fibre Channel frame information. The zone, however, stays with the port and not the device. So if someone inadvertently moves a server from one port to another, the server is no longer part of its former zone. In WWN-based zoning, the zoning stays with the device. This facilitates movement of devices in the fabric but is vulnerable to being spoofed. Zoning implementations in fabric switches [i.e. at least one Fibre Channel networking device], although switch interoperability has required common tagging methods so that a zone created on one vendor's switch can be recognized by another vendor's switch.” NOTE: Examiner submits that the switch fabric is zoned for communication with that host NQN because each NQN maps to a WWPN as taught in INCITS above.)  
CLARK and DAILEY are in similar arts of fiber networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in DAILEY by adding the Fibre Channel Fabric zoning of CLARK. Based on the KSR v. TELEFLEX rationale, the association of the NQN/WWPN pairs in DAILEY in addition to the  WWN (i.e. WWPN) and zone association in CLARK associates an NQN with a zone.  Such a fabric zoning known methods (associate zone information to an identifier) to produce a predictable result ( producing resulting zones of mutually communicating devices that also support NQNs.) 
As to Claim 2
The combination of DAILEY, INCITS, and CLARK teaches:  “The system of claim 1,” as above. 
In addition, DAILEY teaches: 
“and22 4827-2985-9024 v.1PATENTat least one fabric discovery (FDISC) operation that registers at least one second host NQN associated with at least one second host WWPN as at least one second NVMe host.” (DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12 “In some implementations, a host [i.e. a first host]., storage system, or more generally, an initiator computing device, may register 710 a host replication NQN [i.e. at least one second host NQN as at least one second NVMe host] with a discovery service. Further, a host, or storage system, may, as part of a discovery process [i.e. fabric discovery (FDISC) operation], receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”.) NOTE: Examiner submits that here, DAILEY teaches a plurality of replication storage area networks and their respective host controllers, and the host replication NQN, i.e.  NVMe qualified name, is therefore an NVMe host.   
DAILEY does not teach, “wherein the host login operations include: a fabric login (FLOGI) operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
In addition, CLARK teaches, “wherein the host login operations include: a fabric login (FLOGI) operation that registers (CLARK 4.3.1; When a fabric-capable Fibre Channel node is attached to a fabric switch, it performs fabric login. Like port login, FLOGI is an extended link service command that establishes a session between two participants. In the case of FLOGI, an association or login session is created between the N_Port or public loop NL_Port and the switch [registers a first host WWPN]. An N_Port sends a FLOGI frame containing its node name, N_Port name (World-Wide Name) [i.e. WWPN],  and service parameters to a well-known address of xFFFFFE.)
DAILEY and CLARK are both in similar fields of endeavor, namely, fibre networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in claim 1 as the combination of DAILEY, INCITS, and CLARK by performing a FLOGI to register WWPN and NQN identifiers. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result (having the fibre channel switch route communications between NVMe nodes). 
CLARK does not teach “operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
INCITS however additionally teaches the “operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
(INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.” NOTE: Examiner submits that here, the host replication NQN having a NVMe qualified name and being a host is an NVMe host.)   
DAILEY, INCITS and CLARK are all in similar arts of fibre networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in CLARK by registering NQN/WWPN pairs for hosts and targets during fabric login as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result (producing resulting zones of mutually communicating devices adhering to NVMe protocols and conventions). 

As to Claim 3
The combination of DAILEY, INCITS, and CLARK teaches:  “The system of claim 1,” as above. 
In addition DAILEY teaches “and at least one fabric discovery (FDISC) operation that registers at least one second target NQN associated with at least one second target WWPN as at least one second NVMe target.” (DAILEY Col. 91, ll. 3-6; more generally, any protocol or scheme based on bidirectional transfer of data between computer systems and/or storage systems [i.e. at least one second target].”  DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12 “In some implementations, a host, storage system [i.e. at least one second target] , or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system [i.e. at least one second target], may, as part of a discovery process [i.e. fabric discovery (FDISC) operation], receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”.) NOTE: Examiner submits that here, the plurality of target devices having a NVMe qualified name (NQN) registered with connection are therefore NVMe targets.   
DAILEY does not teach “wherein the target login operations include: a fabric login (FLOGI) operation that registers a first target NQN associated with a first target WWPN as a first NVMe target;” 
However Clark in an analogous art teaches  “wherein the target login operations include: a fabric login (FLOGI) operation that registers (CLARK 4.3.1; When a fabric-capable Fibre Channel node is attached to a fabric switch, it performs fabric login. Like port login, FLOGI is an extended link service command that establishes a session between two participants. In the case of FLOGI, an association or login session is created between the N_Port or public loop NL_Port and the switch [registers a first host WWPN]. An N_Port sends a FLOGI frame containing its node name, N_Port name (World-Wide Name) [i.e. WWPN],  and service parameters to a well-known address of xFFFFFE.)
In addition INCITS teaches the “operation that registers a first target NQN associated with a first target WWPN as a first NVMe target”
(INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. target login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the target NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. If the NVMe over FC association cannot be created, the target NVMe_Port shall transmit an NVMe_RJT to the initiator NVMe_Port with the reason code set to 03h (i.e., Logical error) and the reason code explanation set to an appropriate value.”.
As to Claim 4
The combination of DAILEY, INCITS, and CLARK teaches:  “The system of claim 1”, (as above). 
In addition CLARK teaches “wherein the at least one Fibre Channel networking device is configured to: receive and store, prior to performing the host login operations and the target login operations, the zoning information that associates host WWPNs and target WWPNs for host NQNs and target NQNs that may communicate with each other.” ( CLARK 9.1;  “Zoning may be configured by port or World-Wide Name (WWN). Depending on vendor equipment, the default zoning configuration may exclude all devices; in other words, an administrator must first define zones before any communications can occur. (CLARK 4.3.5; “Fabric [i.e. at least one Fibre Channel networking device] zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN [i.e. zoned for communication with that host NQN as each NQN maps to a WWPN as in the parent claim] . The latter variation usually requires a dedicated server to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine  to maintain the assignment of ports to one or more zones. )
 
As to Claim 5
The combination of DAILEY, INCITS, and CLARK teaches:  “The system of Claim 1”, (as above) 
In addition CLARK teaches “wherein the at least one Fibre Channel networking device is configured to: perform, with the (CLARK 4.3.2; Fabrics rationalize the process of device discovery by providing a name server function in each switch. The SNS [Simple Name Server] is a database of objects that allows each fabric device to register or query useful information, including the name, address, and class of service capability of other participants. … The name server is accessed by performing a port login (PLOGI) to a well-known address of xFFFFFC. An N_Port or public NL_Port registers with the name server after performing PLOGI to it and then terminates the session. The device  may register values for some or all of the database objects, but the most useful are its 24-bit port address, 8-byte port name, 8-byte node name, class of service parameters, FC-4 protocols supported, and port type (N, NL, etc.). Devices that support IP can also register their IPv4 or IPv6 IP addresses. Because the name server contains a table of both 24-bit addresses and the corresponding 64-bit WWNs, one device can find another based on either category.) NOTE: Examiner submits that “the device” may be either a host or target device that registers it’s WWPN with the nameserver during the PLOGI. 
Clark does note teach “the host device for each of the plurality of host NQNs included in the host device, … log that host NQN”
However, INCITS, included in the system of  Claim 1 which teaches “the host device for each of the plurality of host NQNs included in the host device, … log that host NQN” ( INCITS 4.3 as cited above) NOTE: Examiner submits that because the teaching of INCITS associates an NQN with a WWPN and CLARK describes a PLOGI with a WWPN then  therefore INCITS in combination with CLARK teaches this limitation.)
DAILEY, INCITS and CLARK are all in similar arts of fibre networks.It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in CLARK by substituting the registering of  WWPN for hosts/targets to a nameserver on a fabric during port login with a WWPN/NQN pairing as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers during port login  (PLOGI) ) to produce a predictable result ( logging an NQN into the fabric nameserver). 

As to Claim 6
The combination of DAILEY, INCITS, and CLARK teaches:  “The system of claim 1”, (as above) .
In addition, The combination of DAILEY, INCITS, and CLARK teaches “wherein the target NQN details for the one or more target NQNs that are included in the NVMe target device and that are zoned for communication with that host NQN” as in Claim 1 above.

In addition, INCITS teaches “include target controller NQN details for a target controller device that is included in the NVMe target device,” (INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller.)   
 “and wherein the target controller NQN details are configured to allow a first host NQN included in the host device to establish a respective communication session with the target controller device (INCITS 4.3; If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.”)
In addition CLARK  teaches “that is zoned for communication” (CLARK 4.3.5; “Fabric zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN  . The latter variation usually requires a dedicated server  to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine to maintain the assignment of ports to one or more zones. Port zoning is relatively more secure than WWN-based zoning because an intruder cannot spoof port zoning by manipulating Fibre Channel frame information. The zone, however, stays with the port and not the device. So if someone inadvertently moves a server from one port to another, the server is no longer part of its former zone. In WWN-based zoning, the zoning stays with the device. This facilitates movement of devices in the fabric but is vulnerable to being spoofed. Zoning implementations in fabric switches [i.e. at least one Fibre Channel networking device], although switch interoperability has required common tagging methods so that a zone created on one vendor's switch can be recognized by another vendor's switch.” NOTE: Examiner submits that the switch fabric is zoned for communication with that host NQN because each NQN maps to a WWPN as taught in INCITS above.)  
 In addition, DAILEY teaches “and retrieve one or more target subsystem NQN details for respective target subsystems that are included in the NVMe target device.” (DAILEY Col. 91, ll. 13-18; “a given storage system may receive a log of other target storage systems. Further, in this example, at the NVMe protocol layer the given storage system may receive a list of identifiers for the other target storage systems [i.e. an NVME target device], where the list of identifiers may be a list of NVMe qualified names (NQNs). [i.e. including a plurality target of NQNs]” DAILEY Col. 92, ll. 54-60;  Further, “in accordance with the NVMe discovery protocol to get a new NVMe qualified names (NQN) identifiers based on the Fibre Channel world wide port names (WWPNs) [a respective target WWPN associated with each target NQN]”.)
As to Claim 7
The combination of DAILEY, INCITS, and CLARK teaches:  “The system of claim 1”, (as above).
 “wherein host device is configured to: request, via the first host NQN and from the target controller device using the target controller NQN details, a log page that includes the one or more target subsystem NQN details for the respective target subsystems that are included in the NVMe target device;” (DAILEY Col. 4, ll. 36-40; “Retrieving the control information from the storage drives 171A-F may be carried out, for example, by the storage array controller ll0A-D [a host] querying the storage drives [i.e. targets] 171A-F for the location of control information for a particular storage drive 171A-F. DAILEY Col. 94, ll. 64-67; In some implementations, a host, storage system, or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system, may, as part of a discovery process, receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.” )
“and receive, via the first host NQN and from the target controller device, a log page response that includes the one or more target subsystem NQN details for the respective target subsystems that are included in the NVMe target device.”  (DAILEY Col 91, ll. 15-18; “the given storage system may receive 15 a list of identifiers for the other target storage systems, where the list of identifiers may be a list of NVMe qualified names (NQNs).  DAILEY Col. 4, ll. 48-52; The storage drives 171A-F may respond by sending a response message to the storage array controller ll0A-D that includes the location of control information for the storage drive DAILEY Col. 4, ll. 36-40 Retrieving the control information from the storage drives 171A-F may be carried out, for example, by the storage array controller ll0A-D querying the storage drives 171A-F for the location of control information for a particular storage drive 171A-F. DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12; In some implementations, a host, storage system, or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system, may, as part of a discovery process, receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”)
As to Claim 8
DAILEY teaches: 
“An Information Handling System (IHS), comprising: a processing system;”  (DAILEY Col. 6, 15-17 “Processing device 104 (or controller 101) represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.”) 
“and a memory system that is coupled to the processing system and that includes instructions that” (DAILEY Col 6, 28-35; “processing device 104 may be connected to the RAM 111 via a data communications link 106, which may be embodied as a high speed memory bus such as a DoubleData Rate 4 ('DDR4') bus. Stored in RAM 111 is an operating system 112. In some implementations, instructions 113 are stored in RAM 111. Instructions 113 may include computer program instructions for performing operations in in a direct-mapped flash storage system) 
“when executed by the processing system,” (DAILEY Col. 13, 63-65; “The memory 154 has instructions which are executed by the CPU 156 and/or data operated on by the CPU 156.”) 
“perform, with a host device including a plurality of host Non-Volatile Memory express (NVMe) Qualified Names (NQNs) (DAILEY Col. 91, ll. 6-10; “the communication protocols used may be: Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF), TCP/IP, RoCE, or combinations of these communication protocols.” DAILEY Col 94, ll. 64-66;  “In some implementations, a host, storage system, or more generally, an initiator computing device [i.e. a host device], may register 710 a host replication NQN with a discovery service. Initiator [i.e. a host device] discovery functionality at the NVMe-oF protocol layer, listed as (III)(b) above, may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs), and also provide remote and local WWPNs and NQNs [i.e. a host device including a plurality of NQNs] to the messaging transport functionality at the replication transport layer.”)  

 
“and provide, to the host device for each of the plurality of host NQNs included in the host device and  (DAILEY Col. 90, ll. 37-41  “the given storage system [a host device] may receive a list of identifiers for the other target storage systems [i.e. provide, to the host device for each of the plurality of host NQNs included in the host device], where the list of identifiers may be a list of NVMe qualified names(NQNs) [i.e. target NQN details for the one or more target NQNs that are included in the NVMe target device])
“wherein the target NQN details are configured to allow each of the plurality of host NQNs included in the host device” (DAILEY Col. 93, ll. 53-60; “Initiator [i.e. host] discovery functionality at the NVMe-oF protocol layer… may … provide remote and local WWPNs and NQNs to the messaging transport functionality.”) 
“to establish a respective communication session with the one or more target NQNs that are included in the NVMe target device (DAILEY Col. 93, ll. 53-60; Initiator [i.e. host] discovery functionality at the NVMe-oF protocol layer… may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs) [target NQNs] DAILEY Col. 90, ll. 20-28. “[S]ome implementations … may be specified to provide bidirectional communication paths established between storage systems [i.e. establish a respective communication session] using selective features of one or multiple standard communication protocols where the underlying standard communication protocols [i.e. Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF) etc.] are traditionally designed for data transmission in a single direction, from a computer system providing storage content to a storage system providing storage services.)
DAILEY does not teach: 
“and a respective host World Wide Port Name (WWPN) associated with each host NQN;”
 “host login operations for each host WWPN associated with the plurality of host NQNs included in the host device, wherein the host login operations register the host NQN associated with that host WWPN as an NVMe host;” 
“perform, with an NVMe target device including a plurality of target NQNs and a respective target WWPN associated with each target NQN with the NVMe target device, target login operations for each target WWPN associated with the plurality of target NQNs included in the NVMe target device, wherein the target login operations register the target NQN associated with that target WWPN as an NVMe target;”
“based on zoning information included in the at least one Fibre Channel networking” device 
“zoned for communication with that host NQN”
“and that are zoned for communication”

However, in an analogous art of fibre storage networks, INCITS teaches:
“and a respective host World Wide Port Name (WWPN) associated with each host NQN;” (“INCITS 4.3; The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. …  INCITS 4.3;  Further, “[a]s specified in FC-FS-5, each Fibre Channel node shall have a Node_Name that is a Worldwide_Name and each Fibre Channel port shall have an N_Port_Name that is a Worldwide_Name. [i.e. host WWPN] The Worldwide_Name shall be unique within the FC-NVMe interaction space using one of the formats defined by FC-FS-5. Each target NVMe_Port and its associated NVM subsystems have knowledge of the N_Port_Name of each initiator NVMe_Port through the Fibre Channel login process. NOTE: Examiner submits that a particular NVMe host making a connection has both a host NQN and because each node on the Fibre channel has a WorldWide_Name this NQN is associated with a WWPN. Thus, for every NQN there is a WWPN associated with that NQN through this procedure.)
“host login operations for each host WWPN associated with the plurality of host NQNs included in the host device, wherein the host login operations register the host NQN associated with that host WWPN as an NVMe host;”  INCITS 4.3;  “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. INCITS 4.18; Further, “[a]s specified in FC-FS-5, each Fibre Channel node shall have a Node_Name that is a Worldwide_Name and each Fibre Channel port shall have an N_Port_Name that is a Worldwide_Name. [i.e. host WWPN] The Worldwide_Name shall be unique within the FC-NVMe interaction space using one of the formats defined by FC-FS-5. Each target NVMe_Port and its associated NVM subsystems have knowledge of the N_Port_Name of each initiator NVMe_Port through the Fibre Channel login process.”) 
“perform, with an NVMe target device including a plurality of target NQNs and a respective target WWPN associated with each target NQN with the NVMe target device, target login operations for each target WWPN associated with the plurality of target NQNs included in the NVMe target device, wherein the target login operations register the target NQN associated with that target WWPN as an NVMe target;” (INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port [to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.” INCITS Annex C.1.1.8; “During operation, if the NVMe layer chooses to communicate with a NVMe (i.e., storage [i.e. as NVMe targerts] ) subsystem identified in one of the Discovery Log records, the NVMe layer uses the FC-NVMe layer to establish a session with the NVMe subsystem: i) the initiator NVMe_Port ensures there is connectivity to the target NVMe_Port. The information passed to it from the NVMe layer will minimally indicate the WWNN and WWPN of the target [ i.e. target WWPN]. 1) interact with the FC Name Server to resolve the WWNN and WWPN and Fabric information to ensure that it has connectivity. A GID_FF query with FC-4 Feature Bits field set to 01h may be used to validate the N_Port supports an NVM subsystem. 2) if there is connectivity, the initiator acquires the N_Port_ID to use for subsequent communication with the target. [i.e.  ii) the initiator NVMe_Port ensures there is a login with the FC target NVMe_Port.”)
DAILEY, and INCITS are in similar arts of fibre networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in DAILEY by registering NQN/WWPN pairs for hosts and targets during login as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result ( producing resulting groups of mutually communicating devices or in the alternative, having two separate identifiers for each separate protocol abstraction layer i.e. WWPN for FC and NQNs for NVMe Transport). 
The combination of DAILEY and INCITS does not teach: 
“based on zoning information included in the at least one Fibre Channel networking” device 
“zoned for communication with that host NQN”
“and that are zoned for communication”
However, in an analogous art of fiber storage networks, CLARK teaches:
“based on zoning information included in the at least one Fibre Channel networking device” and “zoned for communication with that host NQN” (CLARK 4.3.5; “Fabric zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN  . The latter variation usually requires a dedicated server  to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine to maintain the assignment of ports to one or more zones. Port zoning is relatively more secure than WWN-based zoning because an intruder cannot spoof port zoning by manipulating Fibre Channel frame information. The zone, however, stays with the port and not the device. So if someone inadvertently moves a server from one port to another, the server is no longer part of its former zone. In WWN-based zoning, the zoning stays with the device. This facilitates movement of devices in the fabric but is vulnerable to being spoofed. Zoning implementations in fabric switches [i.e. at least one Fibre Channel networking device], although switch interoperability has required common tagging methods so that a zone created on one vendor's switch can be recognized by another vendor's switch.” NOTE: Examiner submits that the switch fabric is zoned for communication with that host NQN because each NQN maps to a WWPN as taught in INCITS above.)  
CLARK and DAILEY are in similar arts of fiber networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in DAILEY by adding the Fibre Channel Fabric zoning of CLARK. Based on the KSR v. TELEFLEX rationale, the association of the NQN/WWPN pairs in DAILEY in addition to the  WWN (i.e. WWPN) and zone association in CLARK associates an NQN with a zone.  Such a fabric zoning known methods (associate zone information to an identifier) to produce a predictable result ( producing resulting zones of mutually communicating devices that also support NQNs.) 
As to Claim 9
The combination of DAILEY, INCITS, and CLARK teaches teaches:  “The system of claim 8”, (as above) 
In addition, DAILEY teaches: 
“and22 4827-2985-9024 v.1PATENTat least one fabric discovery (FDISC) operation that registers at least one second host NQN associated with at least one second host WWPN as at least one second NVMe host.” (DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12 “In some implementations, a host [i.e. a first host]., storage system, or more generally, an initiator computing device, may register 710 a host replication NQN [i.e. at least one second host NQN as at least one second NVMe host] with a discovery service. Further, a host, or storage system, may, as part of a discovery process [i.e. fabric discovery (FDISC) operation], receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”.) NOTE: Examiner submits that here, DAILEY teaches a plurality of replication storage area networks and their respective host controllers, and the host replication NQN, i.e.  NVMe qualified name, is therefore an NVMe host.   
DAILEY does not teach, “wherein the host login operations include: a fabric login (FLOGI) operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
In addition, CLARK teaches, “wherein the host login operations include: a fabric login (FLOGI) operation that registers (CLARK 4.3.1; When a fabric-capable Fibre Channel node is attached to a fabric switch, it performs fabric login. Like port login, FLOGI is an extended link service command that establishes a session between two participants. In the case of FLOGI, an association or login session is created between the N_Port or public loop NL_Port and the switch [registers a first host WWPN]. An N_Port sends a FLOGI frame containing its node name, N_Port name (World-Wide Name) [i.e. WWPN],  and service parameters to a well-known address of xFFFFFE.)
DAILEY, INCITS and CLARK are all in similar arts of fibre networks.It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in claim 1 as the combination of DAILEY, INCITS, and CLARK by performing a FLOGI to register WWPN and NQN identifiers. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result (having the fibre channel switch route communications between NVMe nodes). 
CLARK does not teach “operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
INCITS however additionally teaches the “operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
(INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.” NOTE: Examiner submits that here, the host replication NQN having a NVMe qualified name and being a host is an NVMe host.)   
DAILEY, INCITS and CLARK are all in similar arts of fibre networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in CLARK by registering NQN/WWPN pairs for hosts and targets during fabric login as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result (producing resulting zones of mutually communicating devices adhering to NVMe protocols and conventions). 

As to Claim 10
The combination of DAILEY, INCITS, and CLARK teaches teaches:  “The system of claim 8”, (as above) 
In addition DAILEY teaches “and at least one fabric discovery (FDISC) operation that registers at least one second target NQN associated with at least one second target WWPN as at least one second NVMe target.” (DAILEY Col. 91, ll. 3-6; more generally, any protocol or scheme based on bidirectional transfer of data between computer systems and/or storage systems [i.e. at least one second target].”  DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12 “In some implementations, a host, storage system [i.e. at least one second target] , or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system [i.e. at least one second target], may, as part of a discovery process [i.e. fabric discovery (FDISC) operation], receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”.) NOTE: Examiner submits that here, the plurality of target devices having a NVMe qualified name (NQN) registered with connection are therefore NVMe targets.   
DAILEY does not teach “wherein the target login operations include: a fabric login (FLOGI) operation that registers a first target NQN associated with a first target WWPN as a first NVMe target;” 
However Clark in an analogous art teaches  “wherein the target login operations include: a fabric login (FLOGI) operation that registers (CLARK 4.3.1; When a fabric-capable Fibre Channel node is attached to a fabric switch, it performs fabric login. Like port login, FLOGI is an extended link service command that establishes a session between two participants. In the case of FLOGI, an association or login session is created between the N_Port or public loop NL_Port and the switch [registers a first host WWPN]. An N_Port sends a FLOGI frame containing its node name, N_Port name (World-Wide Name) [i.e. WWPN],  and service parameters to a well-known address of xFFFFFE.)
In addition INCITS teaches the “operation that registers a first target NQN associated with a first target WWPN as a first NVMe target”
(INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. target login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the target NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. If the NVMe over FC association cannot be created, the target NVMe_Port shall transmit an NVMe_RJT to the initiator NVMe_Port with the reason code set to 03h (i.e., Logical error) and the reason code explanation set to an appropriate value.”.
As to Claim 11
The combination of DAILEY, INCITS, and CLARK teaches teaches:  “The system of claim 8”, (as above) 
In addition CLARK teaches “wherein the at least one Fibre Channel networking device is configured to: receive and store, prior to performing the host login operations and the target login operations, the zoning information that associates host WWPNs and target WWPNs for host NQNs and target NQNs that may communicate with each other.” ( CLARK 9.1;  “Zoning may be configured by port or World-Wide Name (WWN). Depending on vendor equipment, the default zoning configuration may exclude all devices; in other words, an administrator must first define zones before any communications can occur. (CLARK 4.3.5; “Fabric [i.e. at least one Fibre Channel networking device] zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN [i.e. zoned for communication with that host NQN as each NQN maps to a WWPN as in the parent claim] . The latter variation usually requires a dedicated server to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine  to maintain the assignment of ports to one or more zones. )
As to Claim 12
The combination of DAILEY, INCITS, and CLARK teaches teaches:  “The system of claim 8”, (as above) 
In addition CLARK teaches “wherein the at least one Fibre Channel networking device is configured to: perform, with the (CLARK 4.3.2; Fabrics rationalize the process of device discovery by providing a name server function in each switch. The SNS [Simple Name Server] is a database of objects that allows each fabric device to register or query useful information, including the name, address, and class of service capability of other participants. … The name server is accessed by performing a port login (PLOGI) to a well-known address of xFFFFFC. An N_Port or public NL_Port registers with the name server after performing PLOGI to it and then terminates the session. The device  may register values for some or all of the database objects, but the most useful are its 24-bit port address, 8-byte port name, 8-byte node name, class of service parameters, FC-4 protocols supported, and port type (N, NL, etc.). Devices that support IP can also register their IPv4 or IPv6 IP addresses. Because the name server contains a table of both 24-bit addresses and the corresponding 64-bit WWNs, one device can find another based on either category.) NOTE: Examiner submits that “the device” may be either a host or target device that registers it’s WWPN with the nameserver during the PLOGI. 
Clark does note teach “the host device for each of the plurality of host NQNs included in the host device, … log that host NQN”
However, INCITS, included in the system of  Claim 1 which teaches “the host device for each of the plurality of host NQNs included in the host device, … log that host NQN” ( INCITS 4.3 as cited above) NOTE: Examiner submits that because the teaching of INCITS associates an NQN with a WWPN and CLARK describes a PLOGI with a WWPN then  therefore INCITS in combination with CLARK teaches this limitation.)
DAILEY, INCITS and CLARK are all in similar arts of fibre networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in CLARK by substituting the registering of  WWPN for hosts/targets to a nameserver on a fabric during port login with a WWPN/NQN pairing as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers during port login  (PLOGI) ) to produce a predictable result ( logging an NQN into the fabric nameserver). 
As to Claim 13
The combination of DAILEY, INCITS, and CLARK teaches:  “The HIS of claim 8”, (as above) 
In addition, The combination of DAILEY, INCITS, and CLARK teaches “wherein the target NQN details for the one or more target NQNs that are included in the NVMe target device and that are zoned for communication with that host NQN” as in Claim 8 above.

In addition, INCITS teaches “include target controller NQN details for a target controller device that is included in the NVMe target device,” (INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller [i.e. the target controller] on an NVMe subsystem. … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller.)   
 “and wherein the target controller NQN details are configured to allow a first host NQN included in the host device to establish a respective communication session with the target controller device (INCITS 4.3; If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.”)
In addition CLARK  teaches “that is zoned for communication” (CLARK 4.3.5; “Fabric zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN  . The latter variation usually requires a dedicated server  to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine to maintain the assignment of ports to one or more zones. Port zoning is relatively more secure than WWN-based zoning because an intruder cannot spoof port zoning by manipulating Fibre Channel frame information. The zone, however, stays with the port and not the device. So if someone inadvertently moves a server from one port to another, the server is no longer part of its former zone. In WWN-based zoning, the zoning stays with the device. This facilitates movement of devices in the fabric but is vulnerable to being spoofed. Zoning implementations in fabric switches [i.e. at least one Fibre Channel networking device], although switch interoperability has required common tagging methods so that a zone created on one vendor's switch can be recognized by another vendor's switch.” NOTE: Examiner submits that the switch fabric is zoned for communication with that host NQN because each NQN maps to a WWPN as taught in INCITS above.)  
 In addition, DAILEY teaches “and retrieve one or more target subsystem NQN details for respective target subsystems that are included in the NVMe target device.” (DAILEY Col. 91, ll. 13-18; “a given storage system may receive a log of other target storage systems. Further, in this example, at the NVMe protocol layer the given storage system may receive a list of identifiers for the other target storage systems [i.e. an NVME target device], where the list of identifiers may be a list of NVMe qualified names (NQNs). [i.e. including a plurality target of NQNs]” DAILEY Col. 92, ll. 54-60;  Further, “in accordance with the NVMe discovery protocol to get a new NVMe qualified names (NQN) identifiers based on the Fibre Channel world wide port names (WWPNs) [a respective target WWPN associated with each target NQN]”.)
As to Claim 14
DAILEY  teaches: 
“A method for secure Fibre Channel NVMe fabric communications, comprising: performing, by at least one Fiber Channel networking device with a host device including a plurality of host Non-Volatile Memory express (NVMe) Qualified Names (NQNs) (DAILEY Col. 91, ll. 6-10; “the communication protocols used may be: Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF), TCP/IP, RoCE, or combinations of these communication protocols.” DAILEY Col 94, ll. 64-66;  “In some implementations, a host, storage system, or more generally, an initiator computing device [i.e. a host device], may register 710 a host replication NQN with a discovery service. Initiator [i.e. a host device] discovery functionality at the NVMe-oF protocol layer, listed as (III)(b) above, may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs), and also provide remote and local WWPNs and NQNs [i.e. a host device including a plurality of NQNs] to the messaging transport functionality at the replication transport layer.”)  



“and providing, by the at least one Fiber Channel networking device to the host device for each of the plurality of host NQNs included in the host  (DAILEY Col. 90, ll. 37-41  “the given storage system [a host device] may receive a list of identifiers for the other target storage systems [i.e. provide, to the host device for each of the plurality of host NQNs included in the host device], where the list of identifiers may be a list of NVMe qualified names(NQNs) [i.e. target NQN details for the one or more target NQNs that are included in the NVMe target device])

“to establish a respective communication session with the one or more target NQNs that are included in the NVMe target device (DAILEY Col. 93, ll. 53-60; Initiator [i.e. host] discovery functionality at the NVMe-oF protocol layer… may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs) [target NQNs] DAILEY Col. 90, ll. 20-28. “[S]ome implementations … may be specified to provide bidirectional communication paths established between storage systems [i.e. establish a respective communication session] using selective features of one or multiple standard communication protocols where the underlying standard communication protocols [i.e. Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF) etc.] are traditionally designed for data transmission in a single direction, from a computer system providing storage content to a storage system providing storage services.)
 “to establish a respective communication session with the one or more target NQNs that are included in the NVMe target device (DAILEY Col. 93, ll. 53-60; Initiator [i.e. host] discovery functionality at the NVMe-oF protocol layer… may get notification for new local WWPN/remote WWPN pairs, initiate NVMe discovery to obtain NVMe qualified names (NQNs) [target NQNs] DAILEY Col. 90, ll. 20-28. “[S]ome implementations … may be specified to provide bidirectional communication paths established between storage systems [i.e. establish a respective communication session] using selective features of one or multiple standard communication protocols where the underlying standard communication protocols [i.e. Fibre Channel, NVMe, NVMe over Fabrics (NVME-oF) etc.] are traditionally designed for data transmission in a single direction, from a computer system providing storage content to a storage system providing storage services.)
DAILEY does not appear to expressly teach: 

“and a respective host World Wide Port Name (WWPN) associated with each host NQN;”
host login operations for each host WWPN associated with the plurality of host NQNs included in the host device, wherein the host login operations register the host NQN associated with that host WWPN as an NVMe host;” 
“performing, by the at least one Fiber Channel networking device with an NVMe target device including a plurality of target NQNs and a respective target WWPN associated with each target NQN with the NVMe target device, target login operations for each target WWPN associated with the plurality of target NQNs included in the NVMe target device, wherein the target login operations register the target NQN associated with that target WWPN as an NVMe target;
“device and based on zoning information” 
“zoned for communication with that host NQN”
“and that are zoned for communication”

However, in an analogous art of fibre storage networks, INCITS teaches:
“and a respective host World Wide Port Name (WWPN) associated with each host NQN;” (“INCITS 4.3; The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. …  INCITS 4.3;  Further, “[a]s specified in FC-FS-5, each Fibre Channel node shall have a Node_Name that is a Worldwide_Name and each Fibre Channel port shall have an N_Port_Name that is a Worldwide_Name. [i.e. host WWPN] The Worldwide_Name shall be unique within the FC-NVMe interaction space using one of the formats defined by FC-FS-5. Each target NVMe_Port and its associated NVM subsystems have knowledge of the N_Port_Name of each initiator NVMe_Port through the Fibre Channel login process. NOTE: Examiner submits that a particular NVMe host making a connection has both a host NQN and because each node on the Fibre channel has a WorldWide_Name this NQN is associated with a WWPN. Thus, for every NQN there is a WWPN associated with that NQN through this procedure.)
 “host login operations for each host WWPN associated with the plurality of host NQNs included in the host device, wherein the host login operations register the host NQN associated with that host WWPN as an NVMe host;” INCITS 4.3;  “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. INCITS 4.18; Further, “[a]s specified in FC-FS-5, each Fibre Channel node shall have a Node_Name that is a Worldwide_Name and each Fibre Channel port shall have an N_Port_Name that is a Worldwide_Name. [i.e. host WWPN] The Worldwide_Name shall be unique within the FC-NVMe interaction space using one of the formats defined by FC-FS-5. Each target NVMe_Port and its associated NVM subsystems have knowledge of the N_Port_Name of each initiator NVMe_Port through the Fibre Channel login process.”) 
 “performing, by the at least one Fiber Channel networking device with an NVMe target device including a plurality of target NQNs and a respective target WWPN associated with each target NQN with the NVMe target device, target login operations for each target WWPN associated with the plurality of target NQNs included in the NVMe target device, wherein the target login operations register the target NQN associated with that target WWPN as an NVMe target;” (INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port [to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.” INCITS Annex C.1.1.8; “During operation, if the NVMe layer chooses to communicate with a NVMe (i.e., storage [i.e. as NVMe targerts] ) subsystem identified in one of the Discovery Log records, the NVMe layer uses the FC-NVMe layer to establish a session with the NVMe subsystem: i) the initiator NVMe_Port ensures there is connectivity to the target NVMe_Port. The information passed to it from the NVMe layer will minimally indicate the WWNN and WWPN of the target [ i.e. target WWPN]. 1) interact with the FC Name Server to resolve the WWNN and WWPN and Fabric information to ensure that it has connectivity. A GID_FF query with FC-4 Feature Bits field set to 01h may be used to validate the N_Port supports an NVM subsystem. 2) if there is connectivity, the initiator acquires the N_Port_ID to use for subsequent communication with the target. [i.e.  ii) the initiator NVMe_Port ensures there is a login with the FC target NVMe_Port.”)
DAILEY, INCITS and CLARK are all in similar arts of fibre networks It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in DAILEY by registering NQN/WWPN pairs for hosts and targets during login as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result ( producing resulting groups of mutually communicating devices or in the alternative, having two separate identifiers for each separate protocol abstraction layer i.e. WWPN for FC and NQNs for NVMe Transport). 
The combination of DAILEY and INCITS does not teach: 
“device and based on zoning information” 
 “zoned for communication with that host NQN”
“and that are zoned for communication”
However, in an analogous art of fiber storage networks, CLARK teaches:
“device and based on zoning information,” “zoned for communication with that host NQN”  and “zoned for communication with that host NQN” (CLARK 4.3.5; “Fabric zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN  . The latter variation usually requires a dedicated server  to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine to maintain the assignment of ports to one or more zones. Port zoning is relatively more secure than WWN-based zoning because an intruder cannot spoof port zoning by manipulating Fibre Channel frame information. The zone, however, stays with the port and not the device. So if someone inadvertently moves a server from one port to another, the server is no longer part of its former zone. In WWN-based zoning, the zoning stays with the device. This facilitates movement of devices in the fabric but is vulnerable to being spoofed. Zoning implementations in fabric switches [i.e. at least one Fibre Channel networking device], although switch interoperability has required common tagging methods so that a zone created on one vendor's switch can be recognized by another vendor's switch.” NOTE: Examiner submits that the switch fabric is zoned for communication with that host NQN because each NQN maps to a WWPN as taught in INCITS above.)  
CLARK and DAILEY are in similar arts of fiber networks. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in DAILEY by adding the Fibre Channel Fabric zoning of CLARK. Based on the KSR v. TELEFLEX rationale, the association of the NQN/WWPN pairs in DAILEY in addition to the  WWN (i.e. WWPN) and zone association in CLARK associates an NQN with a zone.  Such a fabric zoning known methods (associate zone information to an identifier) to produce a predictable result ( producing resulting zones of mutually communicating devices that also support NQNs.)
 As to Claim 15
The combination of DAILEY, INCITS, and CLARK teaches:  “The method of claim 14,” as above. 
In addition, DAILEY teaches: 
“and22 4827-2985-9024 v.1PATENTat least one fabric discovery (FDISC) operation that registers at least one second host NQN associated with at least one second host WWPN as at least one second NVMe host.” (DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12 “In some implementations, a host [i.e. a first host]., storage system, or more generally, an initiator computing device, may register 710 a host replication NQN [i.e. at least one second host NQN as at least one second NVMe host] with a discovery service. Further, a host, or storage system, may, as part of a discovery process [i.e. fabric discovery (FDISC) operation], receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”.) NOTE: Examiner submits that here, DAILEY teaches a plurality of replication storage area networks and their respective host controllers, and the host replication NQN, i.e.  NVMe qualified name, is therefore an NVMe host.   
DAILEY does not teach, “wherein the host login operations include: a fabric login (FLOGI) operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
In addition, CLARK teaches, “wherein the host login operations include: a fabric login (FLOGI) operation that registers (CLARK 4.3.1; When a fabric-capable Fibre Channel node is attached to a fabric switch, it performs fabric login. Like port login, FLOGI is an extended link service command that establishes a session between two participants. In the case of FLOGI, an association or login session is created between the N_Port or public loop NL_Port and the switch [registers a first host WWPN]. An N_Port sends a FLOGI frame containing its node name, N_Port name (World-Wide Name) [i.e. WWPN],  and service parameters to a well-known address of xFFFFFE.)
DAILEY, INCITS and CLARK are all in similar arts of fibre networks.It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in claim 1 as the combination of DAILEY, INCITS, and CLARK by performing a FLOGI to register WWPN and NQN identifiers. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result (having the fibre channel switch route communications between NVMe nodes). 
CLARK does not teach “operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
INCITS however additionally teaches the “operation that registers a first host NQN associated with a first host WWPN as a first NVMe host”
(INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. host login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the host NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN [the host NQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.” NOTE: Examiner submits that here, the host replication NQN having a NVMe qualified name and being a host is an NVMe host.)   
DAILEY, INCITS and CLARK are all in similar arts of fibre networks.It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in CLARK by registering NQN/WWPN pairs for hosts and targets during fabric login as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers) to produce a predictable result (producing resulting zones of mutually communicating devices adhering to NVMe protocols and conventions). 
  
As to Claim 16
The combination of DAILEY, INCITS, and CLARK teaches:  “The method of claim 14,” as above. 
In addition DAILEY teaches “and at least one fabric discovery (FDISC) operation that registers at least one second target NQN associated with at least one second target WWPN as at least one second NVMe target.” (DAILEY Col. 91, ll. 3-6; more generally, any protocol or scheme based on bidirectional transfer of data between computer systems and/or storage systems [i.e. at least one second target].”  DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12 “In some implementations, a host, storage system [i.e. at least one second target] , or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system [i.e. at least one second target], may, as part of a discovery process [i.e. fabric discovery (FDISC) operation], receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”.) NOTE: Examiner submits that here, the plurality of target devices having a NVMe qualified name (NQN) registered with connection are therefore NVMe targets.   
DAILEY does not teach “wherein the target login operations include: a fabric login (FLOGI) operation that registers a first target NQN associated with a first target WWPN as a first NVMe target;” 
However Clark in an analogous art teaches  “wherein the target login operations include: a fabric login (FLOGI) operation that registers (CLARK 4.3.1; When a fabric-capable Fibre Channel node is attached to a fabric switch, it performs fabric login. Like port login, FLOGI is an extended link service command that establishes a session between two participants. In the case of FLOGI, an association or login session is created between the N_Port or public loop NL_Port and the switch [registers a first host WWPN]. An N_Port sends a FLOGI frame containing its node name, N_Port name (World-Wide Name) [i.e. WWPN],  and service parameters to a well-known address of xFFFFFE.)
In addition INCITS teaches the “operation that registers a first target NQN associated with a first target WWPN as a first NVMe target”
(INCITS 4.3; “The NVMe over FC association is created when the NVMe host makes a request of the NVMe over FC transport to establish the relationship to a particular controller on an NVMe subsystem. [i.e. target login operations] … On an FC Fabric, the request specifically identifies the initiator NVMe_Port and target NVMe_Port. The NVMe over FC transport initiates the creation of the association [i.e. register the target NQN] by transmitting a Create Association NVMe_LS request from the initiator NVMe_Port to the target NVMe_Port. The request identifies the NVMe host making the request by the HostNQN]and Host ID values. The request identifies the NVM subsystem by its SUBNQN [i.e. plurality of target NQNs. See also INCITS Fig. 2.] and the controller by its Controller ID value. The Controller ID value may identify a specific Controller ID or may request an available controller. If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port. If the NVMe over FC association cannot be created, the target NVMe_Port shall transmit an NVMe_RJT to the initiator NVMe_Port with the reason code set to 03h (i.e., Logical error) and the reason code explanation set to an appropriate value.”.
As to Claim 17
The combination of DAILEY, INCITS, and CLARK teaches:  “The method of claim 14,” as above. 
In addition CLARK teaches “further comprising: receiving and storing, by the at least one Fiber Channel networking device prior to performing the host login operations and the target login operations, the zoning information that associates host WWPNs and target WWPNs for host NQNs and target NQNs that may communicate with each other.” ( CLARK 9.1;  “Zoning may be configured by port or World-Wide Name (WWN). Depending on vendor equipment, the default zoning configuration may exclude all devices; in other words, an administrator must first define zones before any communications can occur. (CLARK 4.3.5; “Fabric [i.e. at least one Fibre Channel networking device] zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN [i.e. zoned for communication with that host NQN as each NQN maps to a WWPN as in the parent claim] . The latter variation usually requires a dedicated server to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine  to maintain the assignment of ports to one or more zones. )
As to Claim 18
The combination of DAILEY, INCITS, and CLARK teaches:  “The method of claim 14,” as above. 
In addition CLARK teaches “further comprising: performing, by the at least one Fiber Channel networking device with the host device a host, storage system, or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service [where such a discovery service is essentially functions as name server when it maps NQNs to device addresses]. DAILEY Col. 94, ll. 64-67.)
“and performing, by the at least one Fiber Channel networking device with the NVMe target device (CLARK 4.3.2; Fabrics rationalize the process of device discovery by providing a name server function in each switch. The SNS [Simple Name Server] is a database of objects that allows each fabric device to register or query useful information, including the name, address, and class of service capability of other participants. … The name server is accessed by performing a port login (PLOGI) to a well-known address of xFFFFFC. An N_Port or public NL_Port registers with the name server after performing PLOGI to it and then terminates the session. The device  may register values for some or all of the database objects, but the most useful are its 24-bit port address, 8-byte port name, 8-byte node name, class of service parameters, FC-4 protocols supported, and port type (N, NL, etc.). Devices that support IP can also register their IPv4 or IPv6 IP addresses. Because the name server contains a table of both 24-bit addresses and the corresponding 64-bit WWNs, one device can find another based on either category.) NOTE: Examiner submits that “the device” may be either a host or target device that registers it’s WWPN with the nameserver during the PLOGI. 
Clark does note teach “for each of the plurality of target NQNs included in the NVMe target device, port login operations that log that host NQN into the name server subsystem”
“for each of the plurality of target NQNs included in the NVMe target device, port login operations that log that host/target NQN into the name server subsystem”
However, INCITS, included in the system of  Claim 1 which teaches “the host device for each of the plurality of host NQNs included in the host device, … log that host/target NQN” ( INCITS 4.3 as cited above) NOTE: Examiner submits that because the teaching of INCITS associates an NQN with a WWPN and CLARK describes a PLOGI with a WWPN then  therefore INCITS in combination with CLARK teaches this limitation.)
DAILEY, INCITS and CLARK are all in similar arts of fibre networks.It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in CLARK by substituting the registering of  WWPN for hosts/targets to a nameserver on a fabric during port login with a WWPN/NQN pairing as disclosed INCITS. Based on the KSR v. TELEFLEX rationale, such a registration uses known methods (register devices addresses or identifiers during port login  (PLOGI) ) to produce a predictable result ( logging an NQN into the fabric nameserver). 
As to Claim 19
The combination of DAILEY, INCITS, and CLARK teaches:  “The method of claim 14,” as above. 
In addition the combination of DAILEY, INCITS, and CLARK teaches: “wherein the target NQN details for the one or more target NQNs that are included in the NVMe target device and that are zoned for communication with that host NQN include target controller NQN details for a target controller device that is included in the NVMe target device,”  as in Claim 14 above. 
In addition INCITS teaches: “and wherein the target controller NQN details are configured to allow a first host NQN included in the host device to establish a respective communication session with the target controller device (INCITS 4.3; If the target NVMe_Port and NVM subsystem allow the communication relationship to be created, the target NVMe_Port transmits a Create_Association accept payload to the initiator NVMe_Port. [i.e. register the target NQN as an NVMe target] The accept payload contains an association identifier that shall be used by the NVMe over FC transport on the initiator NVMe_Port to refer to the NVMe over FC association in subsequent Fabric traffic transmitted to the target NVMe_Port.”)
In addition CLARK  teaches “and that are zoned for communication with that host NQN” and  “that is zoned for communication” (CLARK 4.3.5; “Fabric zoning allows you to segregate devices based on function, departmental separation, or potential conflicts between operating systems. Zoning can be implemented on a port-by-port basis, thereby providing greater security, or by 24-bit port address or 64-bit WWN  . The latter variation usually requires a dedicated server  to configure and maintain discrete assignment of subgroups. Port-based zoning is less involved, because you can use filtering logic in the routing engine to maintain the assignment of ports to one or more zones. Port zoning is relatively more secure than WWN-based zoning because an intruder cannot spoof port zoning by manipulating Fibre Channel frame information. The zone, however, stays with the port and not the device. So if someone inadvertently moves a server from one port to another, the server is no longer part of its former zone. In WWN-based zoning, the zoning stays with the device. This facilitates movement of devices in the fabric but is vulnerable to being spoofed. Zoning implementations in fabric switches [i.e. at least one Fibre Channel networking device], although switch interoperability has required common tagging methods so that a zone created on one vendor's switch can be recognized by another vendor's switch.” NOTE: Examiner submits that the switch fabric is zoned for communication with that host NQN because each NQN maps to a WWPN as taught in INCITS above.)  
    In addition, DAILEY teaches “and retrieve one or more target subsystem NQN details for respective target subsystems that are included in the NVMe target device.” (DAILEY Col. 91, ll. 13-18; “a given storage system may receive a log of other target storage systems. Further, in this example, at the NVMe protocol layer the given storage system may receive a list of identifiers for the other target storage systems [i.e. an NVME target device], where the list of identifiers may be a list of NVMe qualified names (NQNs). [i.e. including a plurality target of NQNs]” DAILEY Col. 92, ll. 54-60;  Further, “in accordance with the NVMe discovery protocol to get a new NVMe qualified names (NQN) identifiers based on the Fibre Channel world wide port names (WWPNs) [a respective target WWPN associated with each target NQN]”.)
As to Claim 20
The combination of DAILEY, INCITS, and CLARK teaches:  “The method of claim 14,” as above. 
 
“further comprising: requesting, by the host device via the first host NQN and from the target controller device using the target controller NQN details, a log page that includes the one or more target subsystem NQN details for the respective target subsystems that are included in the NVMe target device(DAILEY Col. 4, ll. 36-40; “Retrieving the control information from the storage drives 171A-F may be carried out, for example, by the storage array controller ll0A-D [a host] querying the storage drives [i.e. targets] 171A-F for the location of control information for a particular storage drive 171A-F. DAILEY Col. 94, ll. 64-67; In some implementations, a host, storage system, or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system, may, as part of a discovery process, receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.” )
 “and receiving, by the host device via the first host NQN and from the target controller device, a log page response that includes the one or more target subsystem NQN details for the respective target subsystems that are included in the NVMe target device. (DAILEY Col 91, ll. 15-18; “the given storage system may receive 15 a list of identifiers for the other target storage systems, where the list of identifiers may be a list of NVMe qualified names (NQNs).  DAILEY Col. 4, ll. 48-52; The storage drives 171A-F may respond by sending a response message to the storage array controller ll0A-D that includes the location of control information for the storage drive DAILEY Col. 4, ll. 36-40 Retrieving the control information from the storage drives 171A-F may be carried out, for example, by the storage array controller ll0A-D querying the storage drives 171A-F for the location of control information for a particular storage drive 171A-F. DAILEY Cols. 94, ll. 64-67 -  Col 95 ll. 1-12; In some implementations, a host, storage system, or more generally, an initiator computing device, may register 710 a host replication NQN with a discovery service. Further, a host, or storage system, may, as part of a discovery process, receive new local/remote WWPNs for Fibre Channel addressing 714. Similarly, as depicted, a listening or discovery process for both NVMe and Fibre Channel may include connect requests 720 and corresponding responses 721, fabric connect 722, host replication NQN, discovery NQN and corresponding responses 727, and get log page requests 724 for NVMe discovery and corresponding responses 725 with the requested log pages with NVMe addressing information. However, in some examples, a 10 discovery process may proceed without receiving log page requests.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  Satapathy et al d US 11113001 B2 which discusses fabric zoning.  Jaiswal et al. US20210124695A1 disclosing NVMeoF storage systems. White et al.  US11463521 disclosing dynamic connectivity management through zone groups. Puttagunta et al. US11079939  disclosing distributed NVMe fabric systems. Jennings et al. US 20220030062 A1, which discusses using NQN and WWPN pairings to handle data replication among different networks, Patel et al. US 11226773 B1which discusses using IQNs and WWPN pairs to manage workload across a network storage system, Lalsangi et al. US 9965363 B2 uses unique IQN/WWPN pairs to identify network storage devices for disaster recovery. Smith et al. US 2022/0155965 A1 which teaches NQN/WWPN pairs in creating more secure zones in fibre channel fabric networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MATIJASEC whose telephone number is (571)272-. The examiner can normally be reached on Mon-Thur from 9AM to 6PM.  The examiner can also be reached on Fridays 9AM to 1PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at telephone number 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.M./Examiner, Art Unit 2498  




/SAMSON B LEMMA/Primary Examiner, Art Unit 2498